      CASE 0:19-cv-02774-DWF-TNL Document 37 Filed 08/19/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 Marie Therese N. Fonchenla,                           Civil No. 19-2774 (DWF/TNL)

                     Plaintiff,

 v.                                                                          ORDER

 Walmart Store 2274, et al.,

                     Defendants.


       The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Tony N. Leung dated July 29, 2020. (Doc. No. 35.)

No objections have been filed to that Report and Recommendation in the time period

permitted. Based upon the Report and Recommendation of the Magistrate Judge, upon

all of the files, records, and proceedings herein, IT IS HEREBY ORDERED that:

       1.    Magistrate Judge Tony N. Leung’s Report and Recommendation dated

July 29, 2020 (Doc. No. [35]) is ADOPTED as follows.

       2.    Plaintiff’s Motion to Withdraw Amended Complaint Without Prejudice and

Allow Plaintiff to File a New Complaint (Doc No. [30]) is GRANTED.

       3.    The Amended Complaint (Doc. No. [8]) is DISMISSED WITHOUT

PREJUDICE.

       4.    Plaintiff shall file a Second Amended Complaint on or before

August 28, 2020.
     CASE 0:19-cv-02774-DWF-TNL Document 37 Filed 08/19/20 Page 2 of 2




      5.     If Plaintiff fails to file a Second Amended Complaint by August 28, 2020,

final judgment shall be entered accordingly.


Dated: August 19, 2020                             s/Donovan W. Frank
                                                   DONOVAN W. FRANK
                                                   United States District Judge




                                               2
